Citation Nr: 0935359	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-06 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for shell fragment 
wounds to the back.

2.  Entitlement to service connection for a back disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for neurosis, to include 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
February 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

A February 2006 rating decision and the Veteran's April 2006 
notice of disagreement addressed the back condition claim as 
one single, original claim for service connection.  The 
January 2007 statement of the case, however, adds a second 
issue of whether new and material evidence has been received 
to reopen a claim regarding shell fragment wounds to the 
back.  This refers to a final RO rating decision from August 
1990.  The Veteran took the RO's lead and addressed this 
second issue in his February 2007 substantive appeal (Form 
9).  Although there was no formal rating decision on the new 
and material evidence issue, the RO has adjudicated it in the 
statement of the case and subsequent supplemental statements 
of the case.  Furthermore, the Veteran's Form 9 indicates his 
intention and expectation that the Board will address the 
issue. 

The Veteran was scheduled for a Travel Board Hearing in 
August 2009, however, a notation in the claims file indicates 
he canceled.  Under the applicable regulation, if an 
appellant fails to appear for a scheduled hearing and a 
request for postponement has not been received and granted, 
the case will be processed as though the request for a 
hearing had been withdrawn. 38 C.F.R. § 20.702 (d) (2008).  
Accordingly, this Veteran's request for a hearing is 
considered withdrawn.

The issue of whether a claim of service connection for 
neurosis, to include PTSD, is reopened is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In August 1990, the RO denied the appellant's claim for 
service connection for shell fragment wounds to the back.  
The Veteran did not file a timely appeal.

2.  The evidence associated with the claims file subsequent 
to the August 1990 rating decision does not raise a 
reasonable possibility of substantiating the claim for 
service connection for shell fragment wounds to the back.

3.  The Veteran's back condition is not related to his active 
military service.


CONCLUSIONS OF LAW

1.  The August 1990 rating decision denying entitlement to 
service connection for shell fragment wounds to the back is 
final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2009); 
38 C.F.R. § 20.1100 (2008).

2.  The additional evidence presented since the August 1990 
rating decision is not new and material, and the claim for 
entitlement to service connection for shell fragment wounds 
to the back is not reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156 (2008).

3.  A back disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.303, 3.304.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that new and material evidence is 
not offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The RO's final August 1990 rating decision found that the 
Veteran had no overseas service.  The Veteran had contended 
that a grenade exploded within feet of him while on patrol in 
December 1969.  Because personnel records showed the Veteran 
to be a records clerk stationed in North Dakota at that time, 
the RO found the Veteran's contention not credible and denied 
service connection because service treatment records did not 
show that he incurred any shell fragment wounds to his back.

Since the August 1990 rating decision, more personnel records 
and medical records have been associated with the claims 
file.  None of these records, however, suggest that the 
Veteran was ever stationed in a combat situation or that he 
incurred any shell fragment wounds.  Thus, they are new but 
not material.

Under these circumstances, the Board must conclude that, as 
new and material evidence to reopen the claim for service 
connection for shell fragment wounds to the back has not been 
received, the requirements for reopening are not met, and the 
RO's previous August 1990 rating decision remains final.  As 
the appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).



Service Connection - Back Disability

The Veteran contends that he served in the Army Reserves 
after separating from active duty in the Air Force in 
February 1970.  He states that he was then deployed to 
Vietnam.  His unit was attacked, and then he woke up at a VA 
hospital in St. Louis in March 1970 with a back injury.

As stated above, there is no evidence that the Veteran ever 
served in Vietnam.  Furthermore, a February 2009 response 
from the St. Louis VA Medical Center indicates that there are 
no records for the Veteran from 1970 to 1972.

The service treatment records do not show any back injuries.  
There are notations of lower back pain.  Consultation notes 
from November and December 1969 list back pain in connection 
with gastrointestinal symptoms.  A January 1970 record notes 
tender L4-5, otherwise within normal limits.  No diagnosis 
was made.  A report of a November 1969 chest x-ray contains 
an impression of radiographic appearance of widening of the 
paraspinal line on the left in the lower thoracic area, 
probably not of significance.  No spinal abnormalities were 
seen.  X-rays of the lower thoracic area in December 1969, 
when compared, did not show any change to the paraspinal line 
to indicate an infectious process. The February 1970 
separation examination indicated that the spine was normal.  

There is a May 1990 letter from the Veteran's orthopedic 
surgeon, which the RO considered in its final August 1990 
rating decision denying service connection for shell fragment 
wounds to the back.  This evidence must be considered again 
because in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a claim for one diagnosed disease 
or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury.  Rather, the two 
claims must be considered independently.  See Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).  

The May 1990 letter weighs against the claim for service 
connection.  It states that the Veteran sustained a 
compression fracture of his L5 vertebral body two years 
prior.  X-rays showed an old healed fracture of the L5 
vertebral body.  The diagnosis was mechanical low back pain.  
There is no implication that an injury was suffered in 
service.  Rather, the major injury to the Veteran's back 
occurred in approximately 1988, healed, and left residual 
mechanical low back pain.

Dr. Johnson, the Veteran's chiropractor, submitted a letter 
in September 2005.  It states that the Veteran's primary 
complaint is mid-dorsal pain particularly the 6, 7, and 8 
dorsal with compression fracture of the 7th dorsal.  Dr. 
Johnson's interpretation of a May 2005 X-rays indicate severe 
compression of the 7th dorsal vertebra with increased 
kyphatic curve and limitation of normal range of motion.  
This led to altered lumbar and cervical curvatures with 
increasing pain in both areas.  Dr. Johnson recites the 
Veteran's report that the pain began following an injury 
during his military career in Vietnam.  The Veteran also told 
Dr. Johnson about his lumbar fracture but did not provide any 
X-rays for his review.  Dr. Johnson does not offer any 
opinion regarding the etiology of the Veteran's current back 
condition.  

Besides the September 2005 letter, there is a "new patient" 
record from Dr. Johnson, apparently from May 2000, with a 
handwritten notation of arthritis of the spine, low back.  
This handwritten notation was apparently made by someone 
other than Dr. Johnson, as it notes that the Veteran is Dr. 
Johnson's patient.

Recent VA treatment records also note complaints of chronic 
lower back pain.  They do not comment on etiology.

The Board has considered the Veteran's lay testimony about 
his alleged injuries in service.  However, the Board also 
notes the Veteran's extensive history of psychiatric 
treatment for symptoms such as delusions and hallucinations.  
Furthermore, the Veteran, as a layperson, is not competent to 
provide an opinion linking any current disability to service.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992);  see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

Because there was no injury in service and no competent 
evidence showing that the Veteran's current back condition is 
related to service, the claim must be denied.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Formerly, proper notice included asking 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  This element of notice was 
removed from 38 C.F.R. § 3.159, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter.  Notice and Assistance Requirements, 73 Fed. Reg. 
23,353 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in July 2005 of the information and evidence needed 
to substantiate and complete claims for service connection, 
to include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.

Notice provided in February 2007 addressed the general 
information and evidence necessary to reopen the claim for 
service connection for shell fragment wounds to the back, but 
did not adequately inform the Veteran of the specific basis 
for the prior denial of his claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006) (in claim to reopen a previously denied 
claim for service connection, 38 U.S.C.A. § 5103(a) requires 
that VA issue a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial).  The Veteran was not 
prejudiced by this defective notice letter because statements 
made by the Veteran and his attorney at the December 2008 RO 
hearing indicate their actual knowledge of what evidence was 
necessary.

Also, in February 2007, the Veteran was given information 
concerning effective dates of awards, as required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (since the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  This later notice was followed by re-adjudication, 
most recently in the March 2009 supplemental statement of the 
case. 

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the Veteran by 
obtaining service treatment records, personnel records, and 
VA treatment records.  The RO also requested hospitalization 
records directly from the St. Louis VA Medical Center.

The Board finds that a VA examination is not necessary in 
this claim.  In McClendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court reviewed the criteria for determining when 
an examination is required by applicable regulation and how 
the Board applies 38 C.F.R. § 3.159(c).  The three salient 
benchmarks in making a determination as to when a VA 
examination is necessary are: competent evidence of a current 
disability or recurrent symptoms; establishment of an in-
service event, injury, or disease; and indication that the 
current disability may be associated with an in-service 
event.  The Board finds that there was no in-service event, 
injury, or disease and no indication that a current back 
disability may be associated with anything in service.  
Therefore, the Board finds that the evidence of record does 
not trigger the necessity of an examination in order to 
decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for shell 
fragment wounds to the back is denied.

Entitlement to service connection for a back disability is 
denied.


REMAND

The Veteran testified at a hearing before an RO Decision 
Review Officer in December 2008.  Besides the two issues now 
before the Board, the RO hearing addressed two additional 
issues regarding service connection and eligibility for 
treatment for neurosis, to include PTSD and schizophrenia.  
The Veteran failed to file a timely substantive appeal on 
those issues.  See 38 C.F.R. § 19.32.  He subsequently filed 
a claim to reopen the claim of entitlement to service 
connection for neurosis to include PTSD, which was denied by 
the RO in March 2009.  The Veteran filed a notice of 
disagreement in June 2009.  The RO has not yet issued a 
statement of the case (SOC).  Thus, this issue must be 
remanded to the RO for issuance of an SOC.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC concerning the March 2009 
rating decision, which denied reopening 
the claim of entitlement to service 
connection for neurosis, to include PTSD.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


